              Case 2:19-cv-01216-TSZ Document 26 Filed 04/29/20 Page 1 of 1



 1

 2                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 3                                       AT SEATTLE

 4        JUBAIR AHMAD,

 5                                   Petitioner,
                                                              C19-1216 TSZ
 6                v.
                                                              MINUTE ORDER
 7        ISRAEL JACQUEZ, Warden,

 8                                   Respondent.

 9        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
10
          (1)     Pursuant to the stipulation of the parties, docket no. 25, Petitioner’s
11 objections to the Report and Recommendation, docket no. 22, are due no later than
   May 4, 2020. Any responses to the objections shall be filed no later than May 18, 2020.
12
          (2)     The Report and Recommendation, docket no. 22, is RENOTED to May 18,
13 2020.

14          (3)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
15          Dated this 28th day of April, 2020.
16
                                                          William M. McCool
17                                                        Clerk

18                                                        s/Karen Dews
                                                          Deputy Clerk
19

20

21

22

23

     MINUTE ORDER - 1
